Title: To Thomas Jefferson from Bartholomew Dandridge, Jr., 4 December 1793
From: Dandridge, Bartholomew, Jr.
To: Jefferson, Thomas



4. Decr 93

Bw. Dandridge has the honor to inform the Secy. of state that Congress adjourn at 1 o’Clock to day, so that no message can now go. By the President’s order B.D. also informs the Secy. that the Presidt. wishes, if practicable, a meeting may be had with the Gentlemen—in order that the papers intended to have been sent to day, may go to Congress as early tomorrow as possible.
